Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
9, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed August 9, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00599-CV
____________
 
IN RE DAVID EDWARDS, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N




On July
20, 2007, relator David Edwards filed a petition for writ of mandamus in this
court seeking an order compelling respondent, the Honorable Brent Gamble,
presiding judge of the 270th District Court, Harris County, Texas, to vacate an
order denying relator=s motion to transfer venue and, further, to order respondent
to transfer the underlying case to Fort Bend County, pursuant to section 15.011
of the Civil Practice and Remedies Code, a mandatory venue provision.[1] 
See Tex. Civ. Prac. & Rem. Code Ann. ' 15.011 (Vernon 2002). 
Relator has failed to establish that
the trial court abused its discretion when it refused to transfer the
 case to Fort Bend County.  See In
re Mo. Pac. R.R. Co., 998 S.W.2d 212, 216 (Tex. 1999).  
Accordingly, we deny relator=s petition for writ of mandamus.                                                                                  
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed August 9,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.  




[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2004); Tex. Civ. Prac. & Rem. Code Ann. ' 15.0642 (Vernon 2002); see  also  Tex. R. App.
P. 52.1.